UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires:April 30, 2009 Estimated average burden hours per response …….……2.50 SEC FILE NUMBER 000-51025 (Check One):¨Form 10-KýForm 20-F¨Form 11-K¨Form 10-Q¨Form N-SAR CUSIP NUMBER 654407105 For Period Ended: December 31, 2007 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR Forthe Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Full Name of Registrant Ninetowns Internet Technology Group Company Limited Former Name if Applicable Ninetowns Digital World Trade Holdings Limited Address of Principal Executive Office (Street and Number) 22nd Floor, Building No. 1, Capital A Partners, No.20 Gong Ti East Road, Chaoyang District Beijing 100020,The People’s Republic of China PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) ý (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof , will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant is in the process of gathering information necessary to prepare and finalize its annual report on internal controls over financial reporting, so that the Registrant’s auditors can prepare its attestation report on the Registrant’s internal controls over financing reporting.Due to the fact that the year ended December 31, 2007 was the first year that the Registrant was required to provide its auditors’ attestation report, additional time is required for the Registrant to gather the necessary information and to complete this process. SEC 1344 (2-2002) (Previous versions obsolete) Persons who potentially are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Tommy S.L. Fork (+852) 90219597 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). ý Yes¨ No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ý Yes¨ No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant anticipates, and has previously announced in its press release furnished as an exhibit to Form 6-K filed on April 21, 2008 its expectation, that it will record a non-cash impairment charge of up to RMB197 million against its long-lived assets and goodwill for fiscal year 2007. Ninetowns Internet Technology Group Company Limited (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date June 30, 2008 By /s/ Tommy S. L. Fork Tommy S. L. Fork Title: Chief Financial Officer INSTRUCTION:The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
